Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takao (JP 2008-134164).

With respect to independent Claim 1, Takao disclose(s) A dial plate (1 in Fig. 1) comprising: a clear decoration body (2 in Fig. 3) that includes a main body capable of transmitting light, and that includes a decoration surface provided at a side opposite to a viewing side of the main body (10 in Fig. 3) and formed with an irregularity for decoration (5 in Fig. 3), and a design pattern area capable of lighting up 

With respect to Claim 2, Takao teach(es) the dial plate of independent Claim 1.  Takao further disclose(s): the projecting flat part is formed separate from the main body, and includes a projecting flat surface formed in a flat shape (10 in Fig. 2).

With respect to Claim 3, Takao teach(es) the dial plate of independent Claim 1.  Takao further disclose(s): wherein the projecting flat part is integrally formed with the main body, and includes a projecting flat surface formed in a flat shape (10 in Fig. 3).

With respect to Claim 4, Takao teach(es) the dial plate of independent Claim 1.  Takao further disclose(s): wherein the projecting flat part is formed larger than the first partition boundary formed by the first partition layer when viewed from the viewing side (Fig. 3).

With respect to Claim 5, Takao teach(es) the dial plate of Claim 2.  Takao further disclose(s): wherein the projecting flat part is formed larger than the first partition boundary formed by the first partition layer when viewed from the viewing side (Fig. 3).

With respect to Claim 6, Takao teach(es) the dial plate of Claim 3.  Takao further disclose(s): wherein the projecting flat part is formed larger than the first partition boundary formed by the first partition layer when viewed from the viewing side (Fig. 3).

With respect to Claim 7, Takao teach(es) the dial plate of independent Claim 1.  Takao further disclose(s): a second partition layer that is laminated at the viewing side of the main body (9 in Fig. 3), that shields light, and that forms a second partition boundary of the design pattern area matching with the first partition boundary when viewed from the viewing side (Fig. 3).

With respect to Claim 8, Takao teach(es) the dial plate of Claim 2.  Takao further disclose(s): a second partition layer that is laminated at the viewing side of the main body (9 in Fig. 3), that shields light, and that forms a second partition boundary of the design pattern area matching with the first partition boundary when viewed from the viewing side (Fig. 3).

With respect to Claim 9, Takao teach(es) the dial plate of Claim 3.  Takao further disclose(s): a second partition layer that is laminated at the viewing side of the main body (9 in Fig. 3), that shields light, and that forms a second partition boundary of the design pattern area matching with the first partition boundary when viewed from the viewing side (Fig. 3).

With respect to Claim 10, Takao teach(es) the dial plate of Claim 4.  Takao further disclose(s): a second partition layer that is laminated at the viewing side of the main body (9 in Fig. 3), that shields light, and that forms a second partition boundary of the design pattern area matching with the first partition boundary when viewed from the viewing side (Fig. 3).

With respect to Claim 11, Takao teach(es) the dial plate of independent Claim 1.  Takao further disclose(s): wherein the decoration surface is a carbon style irregular surface on which a carbon style pattern is formed by the irregularity (7 in Fig. 3).

With respect to Claim 12, Takao teach(es) the dial plate of Claim 2.  Takao further disclose(s): wherein the decoration surface is a carbon style irregular surface on which a carbon style pattern is formed by the irregularity (7 in Fig. 3).

With respect to Claim 13, Takao teach(es) the dial plate of Claim 3.  Takao further disclose(s): wherein the decoration surface is a carbon style irregular surface on which a carbon style pattern is formed by the irregularity (7 in Fig. 3).

With respect to Claim 14, Takao teach(es) the dial plate of Claim 4.  Takao further disclose(s): wherein the decoration surface is a carbon style irregular surface on which a carbon style pattern is formed by the irregularity (7 in Fig. 3).

With respect to Claim 15, Takao teach(es) the dial plate of Claim 7.  Takao further disclose(s): wherein the decoration surface is a carbon style irregular surface on which a carbon style pattern is formed by the irregularity (7 in Fig. 3).

With respect to Claim 16, Takao teach(es) the dial plate of independent Claim 1.  Takao further disclose(s): wherein the main body includes a base material (2 in Fig. 3) capable of transmitting light and a clear layer (10 in Fig. 3) that is laminated on a surface at a side opposite to the viewing side of the base material and that is formed with the decoration surface (Fig. 3).
With respect to Claim 17, Takao teach(es) the dial plate of Claim 2.  Takao further disclose(s): wherein the main body includes a base material (2 in Fig. 3) capable of transmitting light and a clear layer (10 in Fig. 3) that is laminated on a surface at a side opposite to the viewing side of the base material and that is formed with the decoration surface (Fig. 3).

With respect to Claim 18, Takao teach(es) the dial plate of Claim 3.  Takao further disclose(s): wherein the main body includes a base material (2 in Fig. 3) capable of transmitting light and a clear layer (10 in Fig. 3) that is laminated on a surface at a side opposite to the viewing side of the base material and that is formed with the decoration surface (Fig. 3).

With respect to Claim 19, Takao teach(es) the dial plate of Claim 4.  Takao further disclose(s): wherein the main body includes a base material (2 in Fig. 3) capable of transmitting light and a clear layer (10 in Fig. 3) that is laminated on a surface at a side opposite to the viewing side of the base material and that is formed with the decoration surface (Fig. 3).

With respect to Claim 20, Takao teach(es) the dial plate of Claim 7.  Takao further disclose(s): wherein the main body includes a base material (2 in Fig. 3) capable of transmitting light and a clear layer (10 in Fig. 3) that is laminated on a surface at a side opposite to the viewing side of the base material and that is formed with the decoration surface (Fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TC/
09 February 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861